PER CURIAM.
Bernard Brown appeals the judgment and sentences imposed following a jury trial for sale of a counterfeit drug and resisting arrest without violence. We affirm the convictions but remand to correct the judgment and sentencing guidelines scoresheet.
Of the two issues raised by Brown, we find merit in only one. The state concedes that Brown’s judgment and sentencing guidelines scoresheet erroneously indicate that the sale of a counterfeit drug is a second-degree felony, instead of a third-degree felony. See § 817.563(1), Fla.Stat. (1985). We remand this case to the trial court to correct the judgment and sentencing guidelines scoresheet. See State v. Whitfield, 487 So.2d 1045 (Fla.1986). The defendant need not be present.
Conviction affirmed. Remanded to the trial court for correction of judgment and sentencing guidelines scoresheet.
HALL, A.C.J., and PARKER and ALTENBERND, JJ., concur.